Name: 88/322/EEC: Commission Decision of 17 May 1988 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Asia and Oceania;  cooperation policy;  America;  means of agricultural production;  agricultural policy
 Date Published: 1988-06-14

 Avis juridique important|31988D032288/322/EEC: Commission Decision of 17 May 1988 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 147 , 14/06/1988 P. 0080 - 0081*****COMMISSION DECISION of 17 May 1988 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops (88/322/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Directive 87/480/EEC (2), Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Commission Directive 87/120/EEC (4), Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (5), as last amended by Directive 87/480/EEC, Having regard to the Seventh Council Decision 85/355/EEC of 27 June 1985 on the equivalence of field inspections carried out in third countries on seed-producing crops (6), as last amended by Decision 87/520/EEC (7), and in particular Article 2 thereof, Whereas, in Decision 85/355/EEC, the Council determined that field inspections carried out in certain third countries on seed-producing crops of certain spekcies satisfy the conditions laid down in the Community Directives; Whereas for certain species that determination includes Israel and Argentina; Whereas the address of the service which carries out such field inspections in Israel has changed and an appropriate administrative amendment should accordingly be made to the Annex to Decision 85/355/EEC; Whereas examination of the rules of Argentina and of the manner in which they are applied has shown that the prescribed field inspections in Argentina satisfy the conditions laid downin Annex I to Directive 66/401/EEC in relation to the species cocksfoot, tall fescue, sheep's fescue, meadow fescue, red fescue, Italian ryegrass, perennial ryegrass, hybrid ryegrass, birdsfoot trefoil, black medick, lucerne (Medico sativa and Medicago x varia), sainfoin, field pea, Egyptian clover, alsike clover, crimson clover, red clover, white clover, Persian clover, field bean, Hungarian vetch, common vetch, hairy vetch, swede and fodder kale; Whereas the existing equivalence for Argentina should therefore be extended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 85/355/EEC is hereby amended as follows: 1. In column 2 of the section of the table in Part I (2) relating to Israel the address 'Yafo' is replaced by the address 'Bet Dagan'. 2. In column 3 of the section of the table in Part I (2) relating to Argentina the first indent is replaced by the following indent: '- 66/401 Dactylis glomerata Festuca arundinacea Festuca ovina Festuca rubra Lolium multiflorum Lolium perenne Lolium x boucheanum Lotus corniculatus Medicago lupulina Medicago sativa Medicago x varia Onobrychis viciifolia Pisum sativum (partim) Trifolium alexandrinum Trifolium hybridum Trifolium incarnatum Trifolium pratense Trifolium repens Trifolium resupinatum Vicia faba Vicia pannonica Vicia sativa Vicia villosa Brassica napus var. napobrassica Brassica oleracea convar. acephala Raphanus sativus ssp. oleifera' Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 May 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 273, 26. 9. 1987, p. 43. (3) OJ No 125, 11. 7. 1966, p. 2309/66. (4) OJ No L 49, 18. 2. 1987, p. 39. (5) OJ No L 169, 10. 7. 1969, p. 3. (6) OJ No L 195, 26. 7. 1985, p. 1. (7) OJ No L 304, 27. 10. 1987, p. 40.